DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed February 9, 2022.
Claims 1-8 are allowable. Claims 9-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I through V, as set forth in the Office action mailed on September 23, 2021, is hereby withdrawn and claims 9-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 17 change “each of n R1 and L2” to --each of n, R1, and L2--
Claim 1, line 17 change “each of m R2, A, L3 may” to --each of m, R2, A, and L3 may--


Claims 1-20 are currently pending wherein claims 1-8 read on a curable resin composition, claims 9-14 read on a method for producing the curable resin composition of claim 1, claim 15 reads on a cured product of said curable resin composition of claim 1, claim 16 reads on a diffractive optical element using said cured product, and claims 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Hirota et al (JP 2008-308593), Nakamura et al (US 2020/0392379), and Mori et al (JP 2006-290999).

Summary of claim 1:
A curable resin composition comprising:
a bifunctional or more (meth)acrylate compound;
indium tin oxide particles; and
an acidic polymer,
wherein the acidic polymer has a moiety including a carboxyl group at a polymer skeleton of a (meth)acrylate compound and at any one of terminals of the polymer skeleton of a (meth)acrylate compound,
the acid value of the acidic polymer is 2.0 mgKOH/g or more and less than 100 mgKOH/g, and
the acidic polymer is represented by Formula (1),

    PNG
    media_image1.png
    28
    232
    media_image1.png
    Greyscale

wherein in Formula (1), R1 represents a substituent including at least one carboxyl group, A represents a polymer skeleton of a (meth)acrylate compound, R2 1 represents a single bond or a (m+n)-valent linking group, L2 and L3 each independently represents a single bond or a divalent linking group, m represents an integer of 1 to 8, and n represents an integer of 1 to 9, in which m+n satisfies 2 to 6, each of n R1 and L2 may be the same as or different from each other, and each of m R2, A, L3 may be the same as or different from each other.

Hirota teaches a coating composition that contains a tin doped indium oxide (0002), a polymer (0018) having a carboxyl group (0020) having an acid value of 90 (0072 example 4), and a triacrylate compound (0072 example 4).  However, Hirota does not teach or fairly suggest the claimed curable resin composition wherein the acidic polymer has the structure as claimed in Formula (1).

Nakamura teaches a composition containing metal oxide particles (abstract) and a resin with at least one carboxy group having an acid value equal to or higher than 80 mgKOH/g (0021) but less than 200 mgKOH/g (0162) and a preferred value of 95 mgKOH/g (0487 table 3).  Nakamura further teaches the metal oxide to be an indium/tin oxide (0100) and the composition to include a polyfunctional acrylate (0177).  However, Nakamura does not teach or fairly suggest the claimed curable resin composition wherein the acidic polymer has the structure as claimed in Formula (1).

Mori teaches a photosensitive resin composition (0001) that contains a resin component having a carboxyl group (0002) that has an acid value of 10 to 100 mgKOH/g (0012), a polyfunctional monomer (0042) that are (meth)acrylate compounds (0042).  However, Mori does not teach or fairly suggest the claimed curable resin composition wherein the acidic polymer has the structure as claimed in Formula (1) and wherein the composition contains indium tin oxide particles.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763